Citation Nr: 1341013	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for left knee degenerative joint disease (DJD) of the medial compartment and chronic musculoligamentous strain.

2.  Entitlement to a disability rating higher than 10 percent for right knee DJD of the medial compartment and chronic musculoligamentous strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran requested that she be scheduled for a hearing before the Board in her February 2011 substantive appeal; however, her representative withdrew that request in December 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

REMAND

In an August 2012 written communication, the Veteran alleged an increase in her service-connected disabilities.  Since her knees have not been examined since February 2010, and she has alleged an increase in the severity of her symptoms, this matter is being remanded for the purpose of scheduling her for an updated VA compensation examination.  Updated treatment records pertaining to her knees should also be obtained and associated with the claims file.

The Board observes the Veteran's file on the "Virtual VA" paperless claims processing system shows the insertion of relevant VA treatment records in April 2013 that have not been considered in regard to her claim for higher ratings for her bilateral knee disabilities.  The RO/AMC must ensure review of these additional records when readjudicating the claim.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her bilateral knee disability since November 2010, and make arrangements to obtain all identified updated records, including updated VA treatment records.

2.  After completion of the above directive, schedule the Veteran for an appropriate compensation examination to assess the current severity of her bilateral knee disabilities.  All relevant diagnostic tests should be conducted.  The examiner's report must indicate review of the claims file.

Range of motion measurements of the knees should be made with a goniometer, and the examiner should state the point at which any pain is demonstrated.  The functional effects of her bilateral knee disability should also be discussed.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited for each knee. 

The examiner should indicate whether either knee disability is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, or less or more movement than is normal, weakened movement, excess fatigability, or pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  

The examiner should also determine whether there is any evidence of recurrent subluxation or lateral instability of the knees, and if so, to what extent.

A complete rationale for any opinion expressed should be provided.

3.  After completion of the above directive, the VA examination report should be reviewed to ensure that it is adequate for rating purposes.  If it is not, it must be returned to the examiner for corrective action.

4.  Finally, review the entirety of the Veteran's claims file, including all records contained on the Virtual VA system, and readjudicate the claims on appeal.  If not granted to the Veteran's satisfaction, supply her and her representative with a supplemental statement of the case (SSOC) and return the claims to the Board for further review and consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

